Citation Nr: 0916157	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1951 to July 1953.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied the Veteran's claim of 
entitlement to service connection for emphysema and fibrosis 
of the lungs claimed as due to exposure to fuels during the 
Korean War.   

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

At the March 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal

In a December 2008 rating decision, the RO denied the 
Veteran's claim of entitlement to an increased (compensable) 
disability rating for service-connected bilateral hearing 
loss.  To the Board's knowledge, the Veteran has not 
disagreed with the RO's decision.  Accordingly, the issue is 
not in appellate status.                 See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.         
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran was 
exposed to fuel fumes while serving as a pipeline supervisor 
on active duty in Korea.

2.  The medical evidence of record indicates that a 
relationship exists between the Veteran's current lung 
disability and his exposure to fumes while serving on active 
duty.


CONCLUSION OF LAW

A lung disability was incurred in active military service.  
38 U.S.C.A. § 1110, (West 2002);  38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for a 
lung disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in May 2005.  The letter appears to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letter in light of the 
fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a March 2006 letter from the RO.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Analysis

As noted above, the Veteran claims that his in-service 
exposure to fuel fumes while serving as a pipeline supervisor 
caused him to develop his current lung disability.

With respect to Hickson element (1), current disability, the 
Veteran was diagnosed with "pulmonary emphysema" and 
"bilateral basilar pulmonary fibrosis" in an August 2001 
MRI report by Dr. R.T.W.  Subsequently, the Veteran was 
diagnosed with interstitial lung disability and chronic 
obstructive pulmonary disease (COPD).  See the April 12, 2005 
private medical report of D.M., D.O.  Accordingly, Hickson 
element (1) is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that the Veteran's service treatment 
records [in addition to documents filed in connection with 
prior benefits claims] have been lost.  See a December 26, 
2007 VA Memorandum.  The Veteran's claims folder has been 
reconstructed to the extent possible.  In any event, the 
Veteran has testified that he sought no medical treatment for 
any lung condition while serving on active duty.  See the 
March 2009 hearing transcript, pages 11 and 12.  

In support of his claim, the Veteran has submitted 
photographs that show him and another member of his unit 
working on and around a fuel pump and tank in Korea.  
Additionally, the Veteran submitted a copy of his DD-214, 
indicating his duties as a pipeline supervisor and his 
service in Korea.  The Veteran also testified that there were 
instances in service where he was soaked with fuel while 
working on the pipeline, and that he regularly worked around 
fuel tanks and pumps and inhaled the fumes.  See the March 
2009 hearing transcript, pages 6-8.  

Lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); see also 38 C.F.R. § 3.159(a)(2) [Competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person].  
In this connection, the Veteran is certainly competent to 
testify about his in-service experiences, to include whether 
he inhaled fumes from regular exposure to fuel and fuel 
equipment.  The Board finds the Veteran's testimony to be 
credible.

There is no evidence of record contrary to the Veteran's 
assertions or to the evidence he has provided.  Therefore, 
the Board concludes that the evidence of record demonstrates 
that the Veteran was exposed to fuel fumes while serving as a 
pipeline supervisor during the Korean War.  Accordingly, 
Hickson element (2), in-service injury, is established.

With respect to Hickson element (3), medical nexus, the 
Veteran has submitted a letter from his treating physician 
which states, "[b]ecause of the long history of fibrotic 
lung disease dating back to 1979 on chest x-ray[s], there is 
a strong possibility that [the Veteran's] lungs were 
irritated due to fuel exposure connected to his military 
service."  See the July 8, 2004 letter from D.M., D.O.  
There is no medical opinion of record contrary to that of 
D.M. 

Indeed, the Veteran's post-service medical treatment records 
ranging from 1979 to 2006 document instances of chest pain, 
shortness of breath, and ultimately the Veteran's current 
diagnoses of emphysema and fibrosis of the lungs.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
only medical evidence of record specifying the etiology of 
the Veteran's current lung disability is above-referenced 
medical opinion of the Veteran's treating physician, who 
linked the disability to the Veteran's in-service exposure to 
fuel fumes.     

Therefore, Hickson element (3), and thus all elements, have 
been met.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for a lung disability is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


